                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


ZYKITA L. HARRIS,

                            Plaintiff,

              v.                                        Case No. 18-CV-1930

ANDREW M. SAUL,

                            Defendant.


                             DECISION AND ORDER


                               PROCEDURAL HISTORY

       Plaintiff Zykita Harris alleges she has been disabled since January 1, 2015, due to

depression, lupus, attention-deficit hyperactivity disorder, stomach pain, and body pain.

(Tr. 84, 366.) In July 2014 she applied for disability insurance benefits and supplemental

security income. (Tr. 330-42.) After her applications were denied initially (Tr. 201-26) and

upon reconsideration (Tr. 227-72), a hearing was held before an administrative law judge

(ALJ) on June 1, 2017 (Tr. 49-85). On December 20, 2017, the ALJ issued a written decision,

concluding that Harris was not disabled. (Tr. 22-44.) The Appeals Council denied Harris’s

request for review on October 11, 2018. (Tr. 1-4.) This action followed. All parties have
consented to the full jurisdiction of a magistrate judge (ECF Nos. 20, 21), and the matter

is now ready for resolution.

                                     ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one, the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1571-1576, 416.971-976. The ALJ found that Harris “has not engaged in substantial

gainful activity since January 1, 2015, the alleged onset date.” (Tr. 27.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). “In order for an impairment to be

considered severe at this step of the process, the impairment must significantly limit an

individual’s ability to perform basic work activities.” Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014). The ALJ concluded that Harris “has the following severe impairments:

systemic lupus erythematosus, anxiety disorder, and depression.” (Tr. 27.)

       At step three, the ALJ determines whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, 416.926) (called “The Listings”). If the impairment

or impairments meets or medically equals the criteria of a listing, and meets the twelve-


                                              2
month duration requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. If

the claimant’s impairment or impairments is not of a severity to meet or medically equal

the criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Harris “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments.” (Tr. 28.)

       Between steps three and four, the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore, 743 F.3d at 1121). In making the

RFC finding, the ALJ must consider all of the claimant’s impairments, including

impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929; SSR 96-8p. In other words,

the RFC determination is a function-by-function assessment of the claimant’s “maximum

work capability.” Elder v. Asture, 529 F.3d 408, 412 (7th Cir. 2008). The ALJ concluded that

Harris has the RFC

       to perform light work . . . except she is limited to occasional climbing of
       ladders, ropes, scaffolds, ramps or stairs and occasional balancing,
       stooping, crouching, kneeling, or crawling; she is limited to unskilled work
       performing simple, routine, and repetitive tasks; she must be allowed to be
       off task 10% of the workday in addition to regularly scheduled breaks; she
       is limited to no interaction with the public and occasional interaction with
       coworkers including supervisors; and she is limited to work allowing
       individually performed tasks.

(Tr. 29-30.)



                                              3
       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1565, 416.965. The ALJ concluded that Harris was “unable to perform

any past relevant work.” (Tr. 36.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant can do any other work, considering her age, education, work

experience, and RFC. At this step, the ALJ concluded that, “[c]onsidering [Harris’s] age,

education, work experience, and residual functional capacity, there are jobs that exist in

significant numbers in the national economy that [Harris] can perform.” (Tr. 37.) In

reaching that conclusion, the ALJ relied on testimony from a vocational expert (VE) who

testified that a hypothetical individual of Harris’s age, education, work experience, and

RFC could perform the requirements of a food preparation worker, mail clerk, laundry

worker, hand packer, inspector/sorter, and hand stock and material mover. (Tr. 37-38.)

       After finding that Harris could perform work in the national economy, the ALJ

concluded that Harris “has not been under a disability . . . from January 1, 2015, through

the date of this decision.” (Tr. 38.)

                                 STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It does not look at the

evidence anew and make an independent determination as to whether the claimant is

disabled. Rather, the court must affirm the ALJ’s decision if it is supported by substantial


                                             4
evidence. Moore, 743 F.3d at 1120. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. at 1120-21

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Thus, it is possible that opposing

conclusions both can be supported by substantial evidence. Scheck v. Barnhart, 357 F.3d

697, 699 (7th Cir. 2004).

       It is not the Court’s role to reweigh evidence or substitute its judgment for that of

the ALJ. Moore, 743 F.3d at 1121. Rather, the court must determine whether the ALJ

complied with his obligation to build an “accurate and logical bridge” between the

evidence and his conclusion that is sufficient to enable a court to review the

administrative findings. Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014); Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). “This deference is lessened, however, where the

ALJ’s findings rest on an error of fact or logic.” Thomas, 745 F.3d at 806. If the ALJ

committed a material error of law, the court cannot affirm the ALJ’s decision regardless

of whether it is supported by substantial evidence. Beardsley, 758 F.3d at 837; Farrell v.

Astrue, 692 F.3d 767, 770 (7th Cir. 2012).

                                        ANALYSIS

       Harris contends that: (1) substantial evidence does not support the ALJ’s

conclusion that Harris would be off task ten percent of the workday; (2) the ALJ

mischaracterized and selectively presented the objective mental-health evidence; (3) the

ALJ erred in his evaluation of Harris’s statements concerning the intensity, persistence,


                                             5
and limiting effects of her symptoms; and (4) the ALJ erred in weighing the opinions of

the consultative psychological examiners.

I.     Off-task limitation

       In fashioning the RFC, the ALJ determined that Harris “must be allowed to be off

task 10% of the workday in addition to regularly scheduled breaks.” (Tr. 29.) Harris

argues that the ALJ’s off-task limitation is not grounded in the evidence. (ECF No. 13 at

11-15; ECF No. 19 at 2-6.) The court agrees. The ALJ indicated that the off-task allowance

was relevant to Harris’s “subjective chronic pain symptoms and limitations in attention

and concentration imposed by depression and anxiety.” (Tr. 36.) However, the ALJ failed

to explain how he determined that being allowed to be off task ten percent of an eight-

hour workday is sufficient to accommodate those limitations. The off-task limitation,

therefore, appears to be arbitrary. See Garner v. Berryhill, Civil No. 1:18cv211, 2019 U.S.

Dist. LEXIS 48653, at *26-30 (N.D. Ind. Mar. 22, 2019) (remanding where ALJ arbitrarily

determined that claimant would be off task five percent of the workday).

       The ALJ indicated that the limitation was based on his experience, his review of

the entire record, and the testimony of Harris and the VE. (Tr. 36.) The ALJ’s stated

reliance on “the testimony of vocational experts in thousands of disability cases” (Tr. 36)

does not explain how, in this case, the ALJ concluded that allowing Harris to be off task

ten percent of the day would adequately accommodate her symptoms. In addition to

reaching outside the record before him, the ALJ apparently chose the ten percent figure


                                            6
because that is where “most vocational experts will draw the line between the acceptable

and unacceptable” (Tr. 36), not because it was supported by substantial evidence.

Moreover, the ALJ did not build an accurate and logical bridge between the evidence that

was in the record and his specific off-task limitation. See Lanigan v. Berryhill, 865 F.3d 558,

563-64 (7th Cir. 2017) (remanding where the ALJ failed to explain the basis for a ten

percent off-task limitation).

       The Commissioner’s attempts to distinguish this case from Lanigan are

unpersuasive. The Commissioner argues that, unlike the ALJ in Lanigan, the ALJ here

explained the basis for his off-task limitation: Harris’s pain and difficulty concentrating.

(ECF No. 18 at 4.) However, as explained above, the foundation for the ALJ’s off-task

limitation was unsound. The Commissioner also cites several cases upholding ALJ

decisions involving similar off-task limitations. (See ECF No. 18 at 4-5.) But those cases

either predated Lanigan or didn’t address its holding.

       The court cannot say that the ALJ’s error was harmless. As the ALJ accurately

noted, Harris reported chronic pain symptoms and limitations in attention and

concentration. If these symptoms and limitations caused Harris to be off task more than

ten percent of the workday, then she likely would have been found to be disabled at step

five of the sequential evaluation process. (See Tr. 36 (ALJ acknowledging that most VEs

draw the cutoff line at ten percent); Tr. 83 (VE testifying that all work would be precluded

if individual were off task fifteen percent of the workday or more).) Accordingly, remand


                                              7
is necessary because the ALJ failed to provide sufficient evidentiary support for his off-

task limitation.

II.    Objective medical evidence

       With respect to Harris’s mental-health impairments, the ALJ determined that

Harris was never hospitalized for depression or anxiety, Harris benefited from treatment,

Harris’s mental-status examinations were generally normal, and, despite having some

fluctuations in functioning, Harris’s conditions remained relatively stable since her

alleged onset date. (Tr. 29, 31-33, 35.) Harris argues that “[t]he ALJ’s repeated description

of normal [mental status examinations] is misleading.” (ECF No. 13 at 17-20; ECF No. 19

at 6-8.) She maintains the ALJ “cherry picked” evidence favorable to his conclusion and

largely ignored significantly abnormal findings. The Commissioner argues that “[t]he

ALJ sufficiently reviewed the objective medical evidence regarding [Harris’s] mental

impairments” (ECF No. 18 at 6) and that Harris “fails to explain how the cited medical

records warrant additional restrictions beyond the ALJ’s already restrictive RFC” (id. at

8).

       While not required to mention every piece of evidence in the record, the ALJ erred

by failing to confront evidence of abnormal mental-status exams and explain why it was

rejected. See Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013) (citations omitted);

Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004) (citations omitted). To support his

conclusion that Harris had relatively normal mental-assessment findings, the ALJ cited a


                                             8
December 2014 treatment note wherein Harris was alert, oriented, and cooperative and

had an appropriate affect. (Tr. 32; Tr. 956.)1 It is unclear why the ALJ chose this one-time

visit to a cardiologist as a representative example of Harris’s overall psychological

functioning. Other treatment notes from that same time period describe Harris as

exhibiting an anxious mood, having rapid/pressured speech, and expressing impulsivity.

(Tr. 901-02.)

           The ALJ also omitted from his discussion of the objective medical evidence

significant abnormal mental-status findings located within the same records he claimed

demonstrated relatively normal findings. For example, when discussing the consultative

psychological examination performed by Dr. Jeffrey Polczinski, the ALJ acknowledged

Harris’s pressured speech, her complaining of racing thoughts, and her needing frequent

redirection (Tr. 31-32), but he failed to mention that Harris was difficult to interview,

talked rather rapidly, described potentially aggressive behavior, suggested some

paranoid ideation, had a limited fund of general information, had limited social

judgment, and appeared to have significant difficulties manipulating items in her

working memory (Tr. 810-15).

           The ALJ likewise failed to mention several abnormal findings noted during Dr.

Richard Brigham’s consultative psychological examination, including that Harris had

pressured speech, had difficulty staying focused, needed to be interrupted frequently,


1   The ALJ did not provide a citation for this note. The parties helpfully filled in the gap.

                                                         9
and had marked difficulties with concentration. (See Tr. 32 (citing Ex. 18F (Tr. 1019-25)).)

Similar issues abound with respect to Harris’s treatment records from MindStar

Counseling. The ALJ indicated that notes from February 2016 “included appropriate,

good insight and judgment, appropriate affect, irritable mood, oriented, intact memory,

good attention and concentration, and normal thought content.” (Tr. 32 (citing Ex. 33F

(Tr. 1795-1826)).) But during other visits in early 2016 Harris raised her voice and swore

when discussing her conditions and medical doctors, needed frequent redirection, and

presented with a depressed affect. (See Tr. 1802, 1807, 1810, 1826.)

        The record contains other evidence of abnormal mental-status findings that the

ALJ never discussed. For example, in March 2015 Harris presented with an anxious

mood, an inappropriate affect, delayed speech, and inappropriate judgment. (Tr. 916.)

Following Harris’s consultative physical exam in July 2015, Dr. Daryl J. Melzer concluded

that Harris’s anxiety was “a major issue” (Tr. 1018), and, during that examination, Harris

moved about the room rapidly (Tr. 1017). Harris exhibited agitated motor activity during

a mental-status exam in November 2015, and the provider noted that Harris was “easily

angered by the unfairness and poor behavior of others.” (Tr. 1169.) At the cardiology

clinic a few days later, the nurse indicated that Harris was a “very anxious individual”

and that “it is not easy to talk to her.” (Tr. 1130.) Harris demonstrated an inappropriate

attitude and jumped from topic to topic during a medical appointment in April 2016. (Tr.

1768.) Throughout 2016, Harris’s physician frequently noted that Harris had an anxious


                                            10
or depressed mood and affect. (See Tr. 1307, 1335, 1404, 1435, 1492.) A mental-status exam

in July 2016 included the following findings: a high to moderate level of distress, avoided

eye contact, gestures, restless, depressed, irritable, anxious, grief, guilt, shame, tangential

thought process, loud and animated speech, fair to poor insight, fair to poor judgment,

and lack of motivation. (Tr. 1272.)

          Overall, the ALJ failed to build an accurate and logical bridge between the

evidence and his conclusion that Harris’s mental-status findings were generally normal.

The ALJ largely discussed only those records that supported his conclusion to the

exclusion of contradictory medical evidence. While the ALJ was not required to discuss

every piece of evidence in the record, he erred in failing to confront significant evidence

of abnormal mental-status findings and explain why it was rejected.

          Harris also argues that the ALJ erred in concluding that she responded well to

treatment and that her mental-health conditions remained relatively stable. (ECF No. 13

at 21; ECF No. 19 at 8-9.) The Commissioner did not respond to this argument. (See ECF

No. 18 at 6-8.) Thus, he has waived his right to do so. See Lechner v. Barnhart, 321 F. Supp.

2d 1015, 1030 (E.D. Wis. 2004) (citing Patterson v. Chater, 978 F. Supp. 514, 519 (S.D.N.Y.

1997)).

          Waiver aside, the ALJ failed to build an accurate and logical bridge between the

evidence and his conclusion. He did not cite any specific medical records supporting his

findings that Harris responded well to treatment and that Harris’s mental-health


                                              11
impairments were stable. Rather, he cited entire exhibits, including one that contains

nearly 500 pages of records. (See Tr. 29 (citing Ex. 31F (Tr. 1287-1767) and Ex. 33F (Tr.

1795-1826)); Tr. 32 (citing Ex. 8F (Tr. 810-16), Ex. 14F (Tr. 887-953), Ex. 18F (Tr. 1019-26),

and Ex. 33F); Tr. 33 (citing Ex. 33F); Tr. 35.) The Commissioner has not scoured those

records to find support for the ALJ’s findings, and neither will the court. Nevertheless, a

brief review of those records reveals that Harris’s mental-health impairments were often

characterized as “uncontrolled” (Tr. 1335, 1404, 1436, 1492), and it appears only one

record described Harris’s anxiety as “stable” (Tr. 1676). In fact, mental-status exams

consistently showed fluctuating symptoms and adverse findings. (See Tr. 810-15, 902, 916,

920, 924, 1018, 1019-25, 1129, 1169, 1272, 1306, 1335, 1404, 1422, 1435, 1492, 1768, 1802,

1807, 1810, 1820, 1825.)

       As will be explained below, the ALJ’s selective presentation of the objective

medical evidence impacted his evaluation of Harris’s subjective complaints and the

medical opinion evidence. Remand, therefore, is required.

III.   Symptom evaluation

       An ALJ must engage in a two-step process to evaluate a claimant’s symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual’s symptoms, such as pain.” SSR 16-3p; see also 20 C.F.R. §§ 404.1529, 416.929.

“Second, once an underlying physical or mental impairment(s) that could reasonably be


                                             12
expected to produce the individual’s symptoms is established, [the ALJ] evaluate[s] the

intensity and persistence of those symptoms to determine the extent to which the

symptoms limit an individual’s ability to perform work-related activities.” SSR 16-3p.

“The determination or decision must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” SSR 16-3p.

       Harris alleged that she has been unable to work since January 1, 2015, due to

depression, lupus, ADHD, stomach pain, and body pain. (Tr. 366.) She reported that her

conditions affected her ability to lift, squat, bend, stand, reach, walk, sit, kneel, talk, climb

stairs, see, remember, complete tasks, concentrate, understand, follow instructions, use

her hands, and get along with others. (Tr. 382.) Regarding her mental impairments, Harris

testified to having daily panic attacks, difficulty concentrating and focusing, difficulty

getting along with others, anger issues, and issues with depression. (Tr. 54, 67, 73, 77-78.)

       The ALJ determined that Harris’s “medically determinable impairments could

reasonably be expected to produce [her] alleged symptoms; however, [Harris’s]

statements concerning the intensity, persistence and limiting effects of [her] symptoms

[were] not entirely consistent with the medical evidence and other evidence in the

record.” (Tr. 30.) With respect to Harris’s mental-health symptoms, the ALJ reasoned that

“the mental assessment findings have been relatively normal,” Harris “has never been


                                               13
hospitalized for depression or anxiety,” Harris “has responded well to medication,” and,

despite “some fluctuations in functioning, [Harris’s] condition has remained relatively

stable as evidenced by the nearly normal mental status findings.” (Tr. 31-32.) The ALJ

also did not appear to believe Harris’s testimony about why and when she stopped

working. (Tr. 32.)

       Harris argues that “[t]he ALJ’s limited assessment of [her] allegations regarding

her mental health symptoms did not meet the requirements of agency policy or build the

necessary logical bridge between the evidence and his finding.” (ECF No. 13 at 22.)

Specifically, she maintains the ALJ omitted significant objective medical evidence that

supported her subjective complaints, did not fully consider her hearing testimony, failed

to support his inference regarding the lack of hospitalizations, and omitted evidence of

daily activities consistent with her allegations. (Id. at 22-26; ECF No. 19 at 12-14.) The

Commissioner argues that “[s]ubstantial evidence supports the ALJ’s finding that

[Harris’s] statements regarding her subjective symptoms were not entirely consistent

with the record evidence.” (ECF No. 18 at 12-16.)

       In light of the ALJ’s selective presentation of the objective medical evidence and

failure to address significant evidence consistent with Harris’s allegations, remand is

required for reevaluation of Harris’s subjective symptoms. On remand, the ALJ shall be

sure to support his inference regarding Harris never having been hospitalized for mental-




                                           14
health issues and to fully consider the limitations Harris has performing her daily

activities.

IV.    Opinion evidence

       At the direction of the SSA, Harris was evaluated by two consultative

psychological examiners: Dr. Polczinski and Dr. Brigham. Harris first saw Dr. Polczinski,

in January 2015. He offered the following opinion concerning Harris’s mental capabilities

and limitations:

       [Harris] is likely to be able to understand at least simple directions put to
       her. Her memory, attention, and concentration abilities would be adequate
       for routine tasks. However, chaotic environments may derail this to a
       significant degree. Her ability to relate appropriately to coworkers and
       supervisors may be adversely affected by inability to manage stress and to
       change. There may be mild-to-moderate impairment in those areas.

(Tr. 814.) Six months later, Harris saw Dr. Brigham. With respect to work capacity, Dr.

Brigham opined that Harris would have “marked limitations in her capacity to respond

appropriately to supervisors and coworkers,” “moderate limitations in her capacity to

maintain concentration, attention, and work pace,” and “marked limitations in her

capacity to withstand routine work stressors.” (Tr. 1025.)

       The ALJ assigned great weight to Dr. Polczinski’s opinions (Tr. 32-33) but little

weight to Dr. Brigham’s (Tr. 35). The ALJ determined that Dr. Polczinski’s opinions were

supported by evidence showing that Harris has never been hospitalized for any mental

impairment, Harris had a favorable response to treatment, mental-status exams were

relatively normal, and Harris’s conditions were relatively stable since the alleged onset
                                            15
date. (Tr. 32-33.) That same evidence, according to the ALJ, was inconsistent with Dr.

Brigham’s opinions. (Tr. 35.) The ALJ also noted that “Dr. Brigham met with [Harris] only

once and relied heavily on his personal observation and [Harris’s] subjective report in

forming his opinion. (Id.)

        Harris argues that the ALJ erred in weighing the opinions of Dr. Polczinski and

Dr. Brigham. (ECF No. 13 at 26-30; ECF No. 19 at 9-11.) The court agrees. First, the ALJ’s

selective presentation of the objective medical evidence undermines most of the reasons

he offered to differentiate between the conflicting medical opinions. Second, the ALJ

illogically subjected Dr. Brigham’s opinions to closer scrutiny than Dr. Polczinski’s. Both

doctors examined Harris only one time, and both doctors appear to have based their

opinions on their personable observations and Harris’s subjective complaints.2 Yet, the

ALJ cited those factors only against Dr. Brigham. Accordingly, the reasons the ALJ gave

for resolving the conflict between the two consultative psychological examiner opinions

are inadequate to support an accurate and logical bridge between the evidence and his

conclusion.

                                           CONCLUSION

        Because the ALJ erred in (1) determining that Harris would be off task ten percent

of the workday; (2) discussing the objective mental-health evidence; (3) evaluating



2 Indeed, at the reconsideration level, the SSA assigned “other weight” to Dr. Polczinski’s opinion because
it was based on a one-time meeting and Harris’s subjective report. (Tr. 242.) Dr. Willens did not “agree[]
with the opinion of Dr. Polczinski,” as the Commissioner suggests (ECF No. 18 at 11-12).

                                                    16
Harris’s statements concerning the intensity, persistence, and limiting effects of her

symptoms; and (4) weighing the opinions of the consultative psychological examiners,

the court concludes that it is necessary to remand this matter to the Commissioner for

reconsideration of the ALJ’s RFC assessment and, potentially, his step-five finding.

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

this matter is remanded for further proceedings consistent with this decision. The clerk

of court shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 15th day of January, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             17
